DETAILED ACTION
	This is a final Office action in response to communications received on 07/06/2022.  Claims 1-25 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 07/06/22 has been entered. 
Examiner had indicated in the previous Office Action that claims 6 and 20 may be allowable, if they are rewritten in independent form, including all the limitations of the claims on which the claims depended.  Applicant has amended claims 6 and 20 to be in currently in independent form, including all the limitations of the claims on which the claims depended before the amendments. Thus, the amendments are sufficient to bring amended independent claims 6 and 20 in allowed condition.  This results in claims 7-8 that depend on claim 6, and claims 21-22 that depend on claim 20, to now also be allowed.
	Applicant’s arguments on pages 10-13 regarding the amended independent claims 1, 12, and 24 have been considered, but are moot in light of new grounds of rejection necessitated by the amendments.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between th3e prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0296033 A1 (hereinafter, "Hill") in view of Non-Patent literature Quinn, P., Ed., Elzur, U., Ed., and C. Pignataro, Ed., "Network Service Header (NSH)", RFC 8300, DOI 10.17487/RFC8300, January 2018 (hereinafter, "RFC_8300") in further view of Pub. No. US 2008/0025308 A1 (hereinafter, “Morgan”).
The instant application is directed to a system and method for defining MPLS extension headers for in-network services, and is depicted in FIG. 5 of the application which is reproduced on the following page:

    PNG
    media_image1.png
    614
    439
    media_image1.png
    Greyscale



The primary reference of Hill is directed to providing network services across
one or more MPLS or non-MPLS subnets, and representative figures, Fig. 1 and Fig. 4 of the reference, are reproduced on the following page:

    PNG
    media_image2.png
    702
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    527
    media_image3.png
    Greyscale

The secondary reference of RFC_8300 discloses the structure of a Network Service Header per IETF standards in Figure 2, which is reproduced below:

    PNG
    media_image4.png
    168
    441
    media_image4.png
    Greyscale

The tertiary reference of Morgan discloses a packet architecture comprising a packet header and a packet payload including an extension header in Fig. 3, which is reproduced below:

    PNG
    media_image5.png
    500
    593
    media_image5.png
    Greyscale


As to claim 1:
	Hill discloses the following limitations of claim 1, as follows:
1. A method for adding one or more in-network services to a multiprotocol label switching (MPLS) network (Hill Fig. 1 and paragraph [0028] depict/disclose a non-limiting example for providing services across subnets, with Hill paragraph [0056] disclosing that not all aspects are intended as required, in other words, services may be provided in-network), the method comprising: 
a router of the MPLS network receiving a packet (Hill, Fig. 1 and paragraph [0046] depict/disclose a router (e.g., CE router 112) receiving a packet from a source computing machine); 
the router of the MPLS network modifying the packet by adding one or more MPLS extension headers (Hill, Fig. 4, parts 420 and paragraph [0032] depict/disclose a router modifying a packet by formatting an MPLS label of the label switching network by adding a NSH field (e.g., NSH field 420) that specifies at least two context headers, one context header for each service (i.e., extension header) to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and destination), 
and adding an indication within an MPLS label stack that one or more MPLS extension headers have been added to the packet (Hill, Fig. 4, part 422 and paragraph [0032] depict/disclose a NP value (e.g., NP value in field 420 as “MLS”) that indicates that the context header (i.e., extension header) contains MPLS data in addition to containing service function chain (SFC) data); and 
the router of the MPLS network forwarding the packet as modified to another router of the MPLS network (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information to a destination (e.g., through an intermediate router 154)).
Hill does not directly disclose following limitation of claim 1 (although Examiner notes that Hill in paragraph [0032] provides a reference to an IETF draft according to which the NSH field is formatted), as follows:
adding a header of the extension header(s);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified, and 
a field that specifies a type of the next header included in the packet as modified; 
	However, RFC_8300, in the same field of endeavor as Hill, discloses s few of the above limitations, as follows:
adding a header of the extension header(s) (RFC_8300, Figure 2 depicts that the NSH field as disclosed in Hill, paragraph [0032] includes a Base Header, i.e., a header of the context headers that form part of the NSH field);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified (RFC_8300, Fig. 3, Length field), and 
a field that specifies a type of the next header included in the packet as modified (RFC_8300, Fig. 3, Next Protocol field); 
RFC_8300 is combinable Hill because both belong to the same field of endeavor of facilitating the provision of services in interconnected networks that may employ MPLS routing schemes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Hill to include the implementation details of a network service header as disclosed by RFC_8300 in order to obtain the predictable result of achieving an implementation of additional in-network services in a MPLS network in a manner that is compliant with widely accepted standards, since RFC_8300 is based on IETF drafts that are well-known as the basis for standardization in the networking industry.
	Neither Hill nor RFC_8300 directly disclose the following limitation of claim 1, as follows: 
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet.
However, Morgan, in the same field of endeavor as Hill and RFC_8300, discloses the following limitation of claim 1, as follows:
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet (Morgan, Fig. 3 and paragraph [0007] discloses that an IPv6 header with a hop limit field (e.g., field 212), with Fig. 3 depicting a hop-by-hop, i.e., a number of extension headers (e.g., field 320) following the regular header).
Morgan is combinable with both Hill and RFC_8300 because all three belong to the same field of endeavor of providing additional services or interconnections to networks that may or may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Hill and RFC_8300 to include the mechanism for specifying fields in a regular header that describe extension headers that follow the regular header as disclosed by Morgan in order to benefit from the use of known technique to improve similar devices (methods, or products) in the same way (e.g., an implementation of extension headers that is disclosed in the course of handling IPv6 packets is used to improve the handling of a network with MPLS packets).


As to claim 2:
	Hill and RFC_8300 disclose the limitations of claim 1, and Hill further discloses the limitations of claim 2, as follows:
2. The method of claim 1, 
wherein at least one of the one or more MPLS extension headers supports an in-network service that is not supported by the MPLS network (Hill, Fig. 4, part 422 and paragraph [0032] depict/disclose a NP value (e.g., NP value in field 420 as “MLS”) that indicates that the context header (i.e., extension header) contains MPLS data in addition to containing service function chain SFC data, while Hill, paragraph [0030] discloses that non-limiting examples of services in the SFC chain may include security functions, network acceleration and optimization, and server load balancing, i.e., non-MPLS services), and 
wherein one or more in-network services added to the MPLS network includes one or more of a network service header (NSH) service, an in-situ operations, administration, and maintenance (IOAM) service, a segment routing (SR) service, or a network programming service (Hill, paragraph [0030] discloses that the network service field describes network service chaining using a network service header (NSH)).  


As to claim 3:
	Hill and RFC_8300 disclose the limitations of claim 1, and both Hill and RFC_8300 further disclose the limitations of claim 3, as follows:
3. The method of any of claim 1, wherein: 
each MPLS extension header of the one or more MPLS extension headers added by the router includes a field that specifies a type of the next header included in the packet as modified Hill, Fig. 4, part 422 depicts a Next protocol field, and 
	a field that specifies a length of the MPLS extension header (RFC_8300, Fig. 7, Length field inside a context header).  


As to claim 4:
	Hill and RFC_8300 disclose the limitations of claim 3, and RFC_8300 further discloses the limitations of claim 3, as follows:
4. The method of claim 3, 
wherein the type of the next header that is specified in the header of the extension header(s) and the type of the next header that is 1234us1-app37specified in each MPLS extension header includes one or more of a network service header (NSH) type, an in-situ operations, administration, and maintenance (IOAM) type, a segment routing (SR) type, an Internet Protocol version 4 (IPv4) type, an Internet Protocol version 6 (IPv6) type, a none type, or an unknown type (RFC_8300, page 9 discloses that a Next Protocol value of 0x4 indicates a NSH service).  


As to claim 5:
	Hill and RFC_8300 disclose the limitations of claim 3, and RFC_8300 further discloses the limitations of claim 3, as follows:

5. The method of claim 3, 
wherein each of the fields that specifies the type of the next header can include a none indication indicating that there is no next header, or an unknown indication indicating that the type of the next header is unknown (RFC_8300, page 9 discloses that packets with values of next protocol (i.e., next header) of 0xFE and 0xFF are dropped unless certain non-mandatory specific experiments are supported, thus, under BRI at least those values of next header are equivalent to unknown since the packets are not going to be acted upon by virtue of being dropped).  


As to claim 10:
	Hill and RFC_8300 disclose the limitations of claim 1, and Hill further discloses the limitations of claim 3, as follows:
10. The method of claim 1, 
wherein: the router that modifies the packet comprises a label edge router (LER) (Hill, paragraph [0014] discloses that a label edge router (i.e., LER) formats a protocol data unit (PDU) of the label switching network to include a network service field);
the packet modified by the LER comprises an original inner packet (Hill, Fig. 4, part 430/440 depicts an original inner packer header/payload); and 
the LER adds the MPLS label stack to the original inner packet (Hill, paragraphs [0014], [0032] disclose that a label edge router formats a protocol data unit (PDU) of the label switching network to include a network service field by adding a NSH field (e.g., NSH field 420) that specifies at least two context headers, one context header for each service (i.e., extension header) to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and destination, while Hill, paragraph [0038] discloses that in some embodiments, MPLS VPN labels can be stacked, along with a non-limiting example scenario of labels being stacked).  

As to claim 11:
	Hill and RFC_8300 disclose the limitations of claim 1, and Hill further discloses the limitations of claim 3, as follows:
11. The method of claim 1, 
wherein: the router that modifies the packet comprises a label switch router (LSR) (Hill, Fig. 1 and paragraph [0036] depict/disclose that a label switch router (e.g., router 122) of the network of Fig. 1 may act on the NSH context field of a PDU, e.g., by stripping a field, i.e., modifying the received packet); and 
the packet modified by the LSR comprises an MPLS packet that already includes the MPLS label stack or at least a portion thereof (Hill, paragraph [0036] discloses that the label switch router may determine that the MPLS VPN labels in the packet indicate a path to a destination, i.e., the packet already includes an MPLS label stack that may be subjected to examination).  

As to claim 12:
	Hill discloses the following limitations of claim 12, as follows:
12. A router comprising: 
a network interface configured to receive and forward packets over a multiprotocol label switching (MPLS) network (Hill, Fig. 7, part 2070 depicts a network interface configured to receive and forward packets); 
a memory storage comprising instructions (Hill, Fig. 7, part 2030 depicts a memory); and 
one or more processors in communication with the memory and with the network interface, wherein the one or more processors execute the instructions to (Hill, Fig. 7, part 2010 depicts a processor): 
modify a packet received via the network interface by adding one or more MPLS extension headers (Hill, Fig. 4, parts 420 and paragraph [0032] depict/disclose a router modifying a packet by formatting an MPLS label of the label switching network by adding a NSH field (e.g., NSH field 420) that specifies at least two context headers, one context header for each service (i.e., extension header) to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and destination), and 
adding an indication within an MPLS label stack that one or more MPLS extension headers have been added to the packet (Hill, Fig. 4, part 422 and paragraph [0032] depict/disclose a NP value (e.g., NP value in field 420 as “MLS”) that indicates that the context header (i.e., extension header) contains MPLS data in addition to containing service function chain (SFC) data); and 
forward the packet as modified via the network interface to another router of the MPLS network (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information to a destination (e.g., through an intermediate router 154)).
Hill does not directly disclose following limitation of claim 12 (although Examiner notes that Hill in paragraph [0032] provides a reference to an IETF draft according to which the NSH field is formatted), as follows:
adding a header of the extension header(s);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified, and 
a field that specifies a type of the next header included in the packet as modified; 
	However, RFC_8300, in the same field of endeavor as Hill, discloses the limitation, as follows:
adding a header of the extension header(s) (RFC_8300, Figure 2 depicts that the NSH field as disclosed in Hill, paragraph [0032] includes a Base Header, i.e., a header of the context headers that form part of the NSH field);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified (RFC_8300, Fig. 3, Length field), and 
a field that specifies a type of the next header included in the packet as modified (RFC_8300, Fig. 3, Next Protocol field).
RFC_8300 is combinable Hill because both belong to the same field of endeavor of facilitating the provision of services in interconnected networks that may employ MPLS routing schemes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Hill to include the implementation details of a network service header as disclosed by RFC_8300 in order to obtain the predictable result of achieving an implementation of additional in-network services in a MPLS network in a manner that is compliant with widely accepted standards, since RFC_8300 is based on IETF drafts that are well-known as the basis for standardization in the networking industry.
	Neither Hill nor RFC_8300 directly disclose the following limitation of claim 1, as follows: 
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet.
However, Morgan, in the same field of endeavor as Hill and RFC_8300, discloses the following limitation of claim 1, as follows:
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet (Morgan, Fig. 3 and paragraph [0007] discloses that an IPv6 header with a hop limit field (e.g., field 212), with Fig. 3 depicting a hop-by-hop, i.e., a number of extension headers (e.g., field 320) following the regular header).
Morgan is combinable with both Hill and RFC_8300 because all three belong to the same field of endeavor of providing additional services or interconnections to networks that may or may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Hill and RFC_8300 to include the mechanism for specifying fields in a regular header that describe extension headers that follow the regular header as disclosed by Morgan in order to benefit from the use of known technique to improve similar devices (methods, or products) in the same way (e.g., an implementation of extension headers that is disclosed in the course of handling IPv6 packets is used to improve the handling of a network with MPLS packets).


As to claim 13:
	Hill and RFC_8300 disclose the limitations of claim 12, and Hill further discloses the limitations of claim 2, as follows:
13. The router of claim 12, 
wherein: the router comprises a label edge router (LER); the packet modified by the LER comprises an original inner packet (Hill, paragraph [0014] discloses that a label edge router (i.e., LER) formats a protocol data unit (PDU) of the label switching network to include a network service field); and 
the one or more processors of the LER adds the MPLS label stack to the original inner packet (Hill, paragraphs [0014], [0032] disclose that a label edge router formats a protocol data unit (PDU) of the label switching network to include a network service field by adding a NSH field (e.g., NSH field 420) that specifies at least two context headers, one context header for each service (i.e., extension header) to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and destination, while Hill, paragraph [0038] discloses that in some embodiments, MPLS VPN labels can be stacked, along with a non-limiting example scenario of labels being stacked).   

As to claim 14:
	Hill and RFC_8300 disclose the limitations of claim 12, and Hill further discloses the limitations of claim 14, as follows:
14. The router of claim 12, 
wherein: the router comprises a label switch router (LSR) (Hill, Fig. 1 and paragraph [0036] depict/disclose that a label switch router (e.g., router 122) of the network of Fig. 1 may act on the NSH context field of a PDU, e.g., by stripping a field, i.e., modifying the received packet); and 
the packet modified by the LSR comprises an MPLS packet that already includes the MPLS label stack or at least a portion thereof (Hill, paragraph [0036] discloses that the label switch router may determine that the MPLS VPN labels in the packet indicate a path to a destination, i.e., the packet already includes an MPLS label stack that may be subjected to examination).  

 
As to claim 15:
	Hill and RFC_8300 disclose the limitations of claim 12, and Hill further discloses the limitations of claim 15, as follows:
15. The router of claim 12, 
wherein at least one of the one or more MPLS extension headers supports an in-network service that is not otherwise supported byFTRW-01234US185849683US051234us1-app 39the MPLS network (Hill, Fig. 4, part 422 and paragraph [0032] depict/disclose a NP value (e.g., NP value in field 420 as “MLS”) that indicates that the context header (i.e., extension header) contains MPLS data in addition to containing service function chain SFC data, while Hill, paragraph [0030] discloses that non-limiting examples of services in the SFC chain may include security functions, network acceleration and optimization, and server load balancing, i.e., non-MPLS services), and 
wherein the one or more in-network services added to the MPLS network includes one or more of a network service header (NSH) service, an in-situ operations, administration, and maintenance (IOAM) service, a segment routing (SR) service, or a network programming service (Hill, paragraph [0030] discloses that the network service field describes network service chaining using a network service header (NSH)).  

As to claim 16:
	Hill and RFC_8300 disclose the limitations of claim 12, and both Hill and RFC_8300 further disclose the limitations of claim 16, as follows:
16. The router of claim 12, wherein: 
each MPLS extension header of the one or more MPLS extension headers added by the router includes a field that specifies a type of the next header included in the packet as modified (Hill, Fig. 4, part 422 depicts a Next protocol field), and
a field that specifies a length of the MPLS extension header (RFC_8300, Fig. 7, Length field inside a context header).  

As to claim 17:
	Hill and RFC_8300 disclose the limitations of claim 16, and RFC_8300 further discloses the limitations of claim 17, as follows:
  17. The router of claim 16, 
wherein the type of the next header that is specified in the header of the extension header(s) and the type of the next header that is specified in each MPLS extension header includes one or more of a network service header (NSH) type, an in-situ operations, administration, and maintenance (IOAM) type, a segment routing (SR) type, an Internet Protocol version 4 (IPv4) type, an Internet Protocol version 6 (IPv6) type, a none type, or an unknown type (RFC_8300, page 9 discloses that a Next Protocol value of 0x4 indicates a NSH service).    

As to claim 18:
	Hill and RFC_8300 disclose the limitations of claim 16, and RFC_8300 further discloses the limitations of claim 18, as follows: 
18. The router of claim 16, wherein each of the fields that specifies the type of the next header can include an indication of "none" which represents there is no next header (RFC_8300, page 9 discloses that packets with values of next protocol (i.e., next header) of 0xFE and 0xFF are dropped unless certain non-mandatory specific experiments are supported, thus, under BRI at least those values of next header are equivalent to “none” since the net effect is that a packet is not going to be acted upon by virtue of being dropped).  


As to claim 19:
	Hill and RFC_8300 disclose the limitations of claim 16, and RFC_8300 further discloses the limitations of claim 19, as follows:
19. The router of claim 16, wherein each of the fields that specifies the type of the next header can include an indication of "unknown" which represents that the type of the next header is unknown (RFC_8300, page 9 discloses that packets with values of next protocol (i.e., next header) of 0xFE and 0xFF are dropped unless certain non-mandatory specific experiments are supported, thus, under BRI at least those values of next header are equivalent to “unknown” since the net effect is that a packet is not going to be acted upon by virtue of being dropped).  


As to claim 24:
	Hill discloses the following limitations of claim 24, as follows:
24. A non-transitory computer-readable medium storing computer instructions that when executed by one or more processors of a router of a multiprotocol label switching (MPLS) network cause the router to perform the steps of: 
modifying a packet received by the router by adding one or more MPLS extension headers (Hill, Fig. 4, parts 420 and paragraph [0032] depict/disclose a router modifying a packet by formatting an MPLS label of the label switching network by adding a NSH field (e.g., NSH field 420) that specifies at least two context headers, one context header for each service (i.e., extension header) to be applied to the PDU, and one for the MPLS VPN path label for the path between the source and destination), and 
adding an indication within an MPLS label stack that one or more MPLS extension headers have been added to the packet (Hill, Fig. 4, part 422 and paragraph [0032] depict/disclose a NP value (e.g., NP value in field 420 as “MLS”) that indicates that the context header (i.e., extension header) contains MPLS data in addition to containing service function chain (SFC) data); and 
forwarding the packet as modified to another router of the MPLS network (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information to a destination (e.g., through an intermediate router 154)).
Hill does not directly disclose following limitation of claim 24 (although Examiner notes that Hill in paragraph [0032] provides a reference to an IETF draft according to which the NSH field is formatted), as follows:
adding a header of the extension header(s);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified, and 
a field that specifies a type of the next header included in the packet as modified; 
	However, RFC_8300, in the same field of endeavor as Hill, discloses s few of the above limitations, as follows:
adding a header of the extension header(s) (RFC_8300, Figure 2 depicts that the NSH field as disclosed in Hill, paragraph [0032] includes a Base Header, i.e., a header of the context headers that form part of the NSH field);
a total length field that specifies a total length of the MPLS extension header(s) included in the packet as modified (RFC_8300, Fig. 3, Length field), and 
a field that specifies a type of the next header included in the packet as modified (RFC_8300, Fig. 3, Next Protocol field); 
RFC_8300 is combinable Hill because both belong to the same field of endeavor of facilitating the provision of services in interconnected networks that may employ MPLS routing schemes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Hill to include the implementation details of a network service header as disclosed by RFC_8300 in order to obtain the predictable result of achieving an implementation of additional in-network services in a MPLS network in a manner that is compliant with widely accepted standards, since RFC_8300 is based on IETF drafts that are well-known as the basis for standardization in the networking industry.
	Neither Hill nor RFC_8300 directly disclose the following limitation of claim 1, as follows: 
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet.
However, Morgan, in the same field of endeavor as Hill and RFC_8300, discloses the following limitation of claim 1, as follows:
wherein the header of the extension header(s) added by the router includes an extension header count (EH Count) field that specifies a total number of MPLS extension header(s) added to the packet (Morgan, Fig. 3 and paragraph [0007] discloses that an IPv6 header with a hop limit field (e.g., field 212), with Fig. 3 depicting a hop-by-hop, i.e., a number of extension headers (e.g., field 320) following the regular header).
Morgan is combinable with both Hill and RFC_8300 because all three belong to the same field of endeavor of providing additional services or interconnections to networks that may or may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Hill and RFC_8300 to include the mechanism for specifying fields in a regular header that describe extension headers that follow the regular header as disclosed by Morgan in order to benefit from the use of known technique to improve similar devices (methods, or products) in the same way (e.g., an implementation of extension headers that is disclosed in the course of handling IPv6 packets is used to improve the handling of a network with MPLS packets).


As to claim 25:
	Hill, RFC_8300, and Morgan disclose the limitations of claim 12, and both Hill and RFC_8300 further disclose the limitations of claim 15, as follows:
25. The non-transitory computer-readable medium of claim 24, wherein: 
41each MPLS extension header of the one or more MPLS extension headers added by the router includes a field that specifies a type of the next header included in the packet as modified (Hill, Fig. 4, part 422 depicts a Next protocol field), and 
a field that specifies a length of the MPLS extension header (RFC_8300, Fig. 7, Length field inside a context header).  

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0296033 A1 (hereinafter, "Hill") in view of Non-Patent literature Quinn, P., Ed., Elzur, U., Ed., and C. Pignataro, Ed., "Network Service Header (NSH)", RFC 8300, DOI 10.17487/RFC8300, January 2018 (hereinafter, "RFC_8300") in further view of Pub. No. US 2020/0382379 A1 (hereinafter, "Bashandy").

As to claim 9:
	Hill, RFC_8300, and Morgan disclose the limitations of claim 1.  However, Hill, RFC_8300, and Morgan do not fully disclose a few limitation of claim 9, as follows:
9. The method of claim 1, 
wherein a forward equivalent class (FEC) indicates that one or more MPLS extension headers follow the MPLS label stack.
Hill, RFC_8300 and Morgan do not fully disclose the remaining limitation of claim 9, since they don’t disclose a FEC associated with a label stack, although as part of teaching the limitations of claim 1, they partially disclose the limitation of claim 9 that one or more extension headers follow the MPLS label stack.
However, Bashandy, in the same field of endeavor as Hill, RFC_8300 and Morgan, discloses the remaining limitation of claim 9 of disclosing the use of FEC with label stack, as follows:
wherein a forward equivalent class (FEC) indicates that one or more MPLS extension headers follow the MPLS label stack (Bashandy, paragraphs [0021] and [0025] disclose that a short, fixed-length, locally significant identifier may be associated with a forwarding equivalence class (FEC) and packets associated with the same FEC follow the same LSP through a provider network, and that segment routing (a well-known network service type) packets can be forwarded using forwarding tables using stack of segment IDs attached to packets just like MPLS label stacks are routed).
Bashandy is combinable both all three of Hill, RFC_8300 and Morgan because all four belong to the same field of endeavor of providing additional services or interconnections to networks that may or may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Hill, RFC_8300, and Morgan to include the mechanism for associating a forwarding equivalence class to packets flowing through MPLS-like networks as disclosed by Bashandy in order to provide “fast and simple forwarding engines in the dataplane of nodes [that are] not dependent on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets.” (see, Bashandy, paragraph [0025]).


As to claim 23:
	Hill, RFC_8300, and Morgan disclose the limitations of claim 12.  However, Hill, RFC_8300, and Morgan do not fully disclose a few limitations of claim 23, as follows:
23. The router of claim 12, wherein a forward equivalent class (FEC) indicates that one or more MPLS extension headers follow the MPLS label stack.  
Hill, RFC_8300, and Morgan do not fully disclose the limitation of claim 23, since they don’t disclose a FEC associated with a label stack, although as part of teaching the limitations of claim 12, they partially disclose the limitation of claim 23 that one or more extension headers follow the MPLS label stack.
However, Bashandy, in the same field of endeavor as Hill, RFC_8300, and Morgan discloses the remaining limitation of claim 9 of disclosing the use of FEC with label stack, as follows:
wherein a forward equivalent class (FEC) indicates that one or more MPLS extension headers follow the MPLS label stack (Bashandy, paragraphs [0021] and [0025] disclose that a short, fixed-length, locally significant identifier may be associated with a forwarding equivalence class (FEC) and packets associated with the same FEC follow the same LSP through a provider network, and that segment routing (a well-known network service type) packets can be forwarded using forwarding tables using stack of segment IDs attached to packets just like MPLS label stacks are routed).
Bashandy is combinable both all three of Hill, RFC_8300 and Morgan because all four belong to the same field of endeavor of providing additional services or interconnections to networks that may or may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Hill, RFC_8300, and Morgan to include the mechanism for associating a forwarding equivalence class to packets flowing through MPLS-like networks as disclosed by Bashandy in order to provide “fast and simple forwarding engines in the dataplane of nodes [that are] not dependent on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets.” (see, Bashandy, paragraph [0025]).

Allowed Subject Matter
As of this Office Action, claims 6-8 and 20-22 are allowed.
As for claims 6 and 20, they have been amended to be independent claims that incorporate the limitations of the claim on which they previously depended (as those claims existed before the amendments of 07/06/2022).  
The reason why claim 6 is now allowed is as follows:
Examiner believes that at least one limitation of claim 6 is not disclosed in any of the cited references, or in any other prior art that was found during searching, the limitation being:
the indication within the MPLS label stack that one or more MPLS extension headers have been added to the packet comprises an extension header label (EHL) within a label value field within one of the plurality of MPLS label stack entries included in the MPLS label stack.  
Due to at least one limitation of claim 6 not being disclosed in prior art, independent (and amended) claim 6 is now in allowed condition.
Claim 20 is analogous to claim 6 although in a different statutory class of an apparatus rather than a method. But the same rationale is applicable for claim 20 being allowable as is the case for claim 6 being allowable, since Applicant has amended claim 20 to be in independent form while incorporating all the limitations from the previous claim on which the claim had depended.
Claim 7 and 8 are allowed because they depend on allowed claim 6, and they recite further limitations that cause these claims to be narrower than allowed claim 6. Similarly, claims 21-22 are now allowed because they depend on claim 20 that has now been brought into allowed condition. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412